DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-10, and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IGAWAY et al. (JP 10153241.
Regarding claim 1, IGAWAY discloses a planetary gear (18) device, comprising: a first gear support part (21A); a second gear support part (21B); a plurality of beams (21C) disposed between the first gear support part (21A) and the second gear support part (21B), wherein the beams (21C) rigidly connect the first gear support part (21A) and the second gear support part (21B) such that a gear housing space is formed between the first gear support part (21A) and the second gear support part (21B); a gear support shaft (19) disposed in the gear housing space, wherein the gear support shaft (19) contacts both the first gear support part (21A) and the second gear support part (21B); a planetary gear (18) disposed in the gear housing space, wherein the planetary gear (18) is rotatably mounted on the gear support shaft (19); and a sun gear (17) disposed in the gear housing space at a center of the first gear support part (21A) and the second gear support part (21B) such that the sun gear (17) and the planetary gear (18) mesh, wherein the second gear support part (21B) defines a hole disposed at the center of the second gear support part (21B) that is sized to allow the sun gear (17) to be inserted through the second gear support part (21B) into the gear housing space; wherein the first gear support part (21A) and the second gear support part (21B) define first and second openings in the first gear support part (21A) and second gear support part (21B), respectively, that are coaxially aligned, wherein one of the first and second openings is configured to allow the gear support shaft (19) to pass through the corresponding gear support part, and wherein the other of the first and second openings is configured to form a press fit (see paragraph [0021]) on the corresponding inserted portion of the gear support shaft (19) such that the gear support shaft (19) is unable to rotate.
Regarding claim 2, IGAWAY discloses three gear support shaft (19)s, each with a corresponding pair of first and second openings in the first gear support part (21A) and second gear support part (21B), respectively, wherein each pair of first and second openings are coaxially aligned, wherein one of the first and second openings in each pair of first and second openings is configured to allow the gear support shaft (19) to pass through the corresponding gear support part, and wherein the other of the first and second openings in each pair of first and second openings is configured to form a press fit on the corresponding portion of the gear support shaft (19) such that the gear support shaft (19) is unable to rotate; three planetary gear (18)s disposed in the gear housing space, wherein each planetary gear (18) is rotatably mounted on a corresponding gear support shaft (19) in contact with the first and second gear support part (21B)s, wherein the three planetary gear (18)s are evenly spaced around the sun gear (17) such that a center axis of each planetary gear (18) is located 120 degrees from center axes of the other two planetary gear (18)s, wherein each of the three planetary gear (18)s is meshed with the sun gear (17), and wherein the plurality of beams (21C) comprises three beams (21C) extending radially outwards from the sun gear (17) such that one of the three beams (21C) is disposed between each of the planetary gear (18)s.
Regarding claim 3, IGAWAY discloses the first gear support part (21A) and the second gear support part (21B) are formed in a disk shape such that center axes of the first and second gear support part (21B)s are coaxial with an axis of rotation of the sun gear (17).
Regarding claim 4, IGAWAY discloses a pair of planetary gear (18) positioning surfaces disposed on two of the plurality of beams (21C), wherein the pair of planetary gear (18) positioning surfaces are configured to align a shaft hole formed in the planetary gear (18) along an axis of the planetary gear (18) with the first and second openings in the first and second gear support plates such that a distance between the axis of the shaft hole is and a center of the first and second gear support portions is less than a distance between a common axis of the first and second openings and the center of the first and second gear support portions.
Regarding claim 5, IGAWAY discloses three pairs of planetary gear (18) positioning surfaces, wherein each of the three beams (21C) includes two planetary gear (18) positioning surfaces from two different pairs of the planetary gear (18) positioning surfaces, wherein each pair of planetary gear (18) positioning surfaces is configured to align a hole formed along an axis of a corresponding planetary gear (18) with the corresponding pair of first and second openings in the first and second gear support plates such that a distance between the axis of the shaft hole is and a center of the first and second gear support portions is less than a distance between a common axis of the first and second openings and the center of the first and second gear support portions.
	Regarding claim 7, IGAWAY discloses a first positioning protrusion extending from a surface of the first gear support part (21A) that faces the planetary gear (18), wherein the first positioning protrusion is positioned in contact with an upper surface of the planetary gear (18); and a second positioning protrusion extending from a surface of the second gear support part (21B) that faces the planetary gear (18), wherein the second positioning protrusion is positioned in contact with a lower surface of the planetary gear (18), wherein the first positioning protrusion and the second positioning protrusion are sized to limit the movement of the planetary gear (18) along the axis of the gear support shaft (19).
Regarding claim 8, IGAWAY discloses the plurality of beams (21C) are disposed radially with respect to the sun gear (17).
Regarding claim 9, IGAWAY discloses each of the planetary gear (18) positioning surfaces is sized such that the surface will always contact a tip of a tooth of the planetary gear (18) when the planetary gear (18) is pressed against the planetary gear (18) positioning surface.
Regarding claim 10, IGAWAY discloses each of the planetary gear (18) positioning surfaces is sized such that a width of the surface is greater than a distance between two adjacent gear teeth tips of the planetary gear (18), wherein the width is measured in a direction perpendicular to the rotational axis of the planetary gear (18) in a plane that is parallel to an upper surface of the planetary gear (18).
Regarding claim 12, IGAWAY discloses three gear support shaft (19)s, each with a corresponding pair of first and second openings in the first gear support part (21A) and second gear support part (21B), respectively, wherein each pair of first and second openings are coaxially aligned, wherein one of the first and second openings in each pair of first and second openings is configured to allow the gear support shaft (19) to pass through the corresponding gear support part, and wherein the other of the first and second openings in each pair of first and second openings is configured to form a press fit on the corresponding portion of the gear support shaft (19) such that the gear support shaft (19) is unable to rotate; three planetary gear (18)s disposed in the gear housing space, wherein each planetary gear (18) is rotatably mounted on a corresponding gear support shaft (19) in contact with the first and second gear support part (21B)s, wherein the three planetary gear (18)s are evenly spaced around the sun gear (17) such that a center axis of each planetary gear (18) is located 120 degrees from center axes of the other two planetary gear (18)s, wherein each of the three planetary gear (18)s is meshed with the sun gear (17), wherein the plurality of beams (21C) comprises three beams (21C) extending radially outwards from the sun gear (17) such that one of the three beams (21C) is disposed between each of the planetary gear (18)s, and wherein the first gear support part (21A) and the second gear support part (21B) are formed in a disk shape such that center axes of the first and second gear support part (21B)s are coaxial with an axis of rotation of the sun gear (17).
Regarding claim 13, IGAWAY discloses three gear support shaft (19)s, each with a corresponding pair of first and second openings in the first gear support part (21A) and second gear support part (21B), respectively, wherein each pair of first and second openings are coaxially aligned, wherein one of the first and second openings in each pair of first and second openings is configured to allow the gear support shaft (19) to pass through the corresponding gear support part, and wherein the other of the first and second openings in each pair of first and second openings is configured to form a press fit on the corresponding portion of the gear support shaft (19) such that the gear support shaft (19) is unable to rotate; three planetary gear (18)s disposed in the gear housing space, wherein each planetary gear (18) is rotatably mounted on a corresponding gear support shaft (19) in contact with the first and second gear support part (21B)s; a pair of planetary gear (18) positioning surfaces disposed on two of the plurality of beams (21C), wherein the three planetary gear (18)s are evenly spaced around the sun gear (17) such that a center axis of each planetary gear (18) is located 120 degrees from center axes of the other two planetary gear (18)s, wherein each of the three planetary gear (18)s is meshed with the sun gear (17), wherein the plurality of beams (21C) comprises three beams (21C) extending radially outwards from the sun gear (17) such that one of the three beams (21C) is disposed between each of the planetary gear (18)s, and wherein the pair of planetary gear (18) positioning surfaces are configured to align a shaft hole formed in the planetary gear (18) along an axis of the planetary gear (18) with the first and second openings in the first and second gear support plates such that a distance between the axis of the shaft hole is and a center of the first and second gear support portions is less than a distance between a common axis of the first and second openings and the center of the first and second gear support portions.
Regarding claim 14, IGAWAY discloses three gear support shaft (19)s, each with a corresponding pair of first and second openings in the first gear support part (21A) and second gear support part (21B), respectively, wherein each pair of first and second openings are coaxially aligned, wherein one of the first and second openings in each pair of first and second openings is configured to allow the gear support shaft (19) to pass through the corresponding gear support part, and wherein the other of the first and second openings in each pair of first and second openings is configured to form a press fit on the corresponding portion of the gear support shaft (19) such that the gear support shaft (19) is unable to rotate; three planetary gear (18)s disposed in the gear housing space, wherein each planetary gear (18) is rotatably mounted on a corresponding gear support shaft (19) in contact with the first and second gear support part (21B)s; a pair of planetary gear (18) positioning surfaces disposed on two of the plurality of beams (21C), wherein the three planetary gear (18)s are evenly spaced around the sun gear (17) such that a center axis of each planetary gear (18) is located 120 degrees from center axes of the other two planetary gear (18)s, wherein each of the three planetary gear (18)s is meshed with the sun gear (17), wherein the plurality of beams (21C) comprises three beams (21C) extending radially outwards from the sun gear (17) such that one of the three beams (21C) is disposed between each of the planetary gear (18)s, wherein the first gear support part (21A) and the second gear support part (21B) are formed in a disk shape such that center axes of the first and second gear support part (21B)s are coaxial with an axis of rotation of the sun gear (17), and wherein the pair of planetary gear (18) positioning surfaces are configured to align a shaft hole formed in the planetary gear (18) along an axis of the planetary gear (18) with the first and second openings in the first and second gear support plates such that a distance between the axis of the shaft hole is and a center of the first and second gear support portions is less than a distance between a common axis of the first and second openings and the center of the first and second gear support portions.
Regarding claim 15, IGAWAY discloses three gear support shaft (19)s, each with a corresponding pair of first and second openings in the first gear support part (21A) and second gear support part (21B), respectively, wherein each pair of first and second openings are coaxially aligned, wherein one of the first and second openings in each pair of first and second openings is configured to allow the gear support shaft (19) to pass through the corresponding gear support part, and wherein the other of the first and second openings in each pair of first and second openings is configured to form a press fit on the corresponding portion of the gear support shaft (19) such that the gear support shaft (19) is unable to rotate; three planetary gear (18)s disposed in the gear housing space, wherein each planetary gear (18) is rotatably mounted on a corresponding gear support shaft (19) in contact with the first and second gear support part (21B)s, wherein the three planetary gear (18)s are evenly spaced around the sun gear (17) such that a center axis of each planetary gear (18) is located 120 degrees from center axes of the other two planetary gear (18)s, wherein each of the three planetary gear (18)s is meshed with the sun gear (17), wherein the plurality of beams (21C) comprises three beams (21C) extending radially outwards from the sun gear (17) such that one of the three beams (21C) is disposed between each of the planetary gear (18)s, and wherein the plurality of beams (21C) are disposed radially with respect to the sun gear (17).
Regarding claim 16, IGAWAY discloses three gear support shaft (19)s, each with a corresponding pair of first and second openings in the first gear support part (21A) and second gear support part (21B), respectively, wherein each pair of first and second openings are coaxially aligned, wherein one of the first and second openings in each pair of first and second openings is configured to allow the gear support shaft (19) to pass through the corresponding gear support part, and wherein the other of the first and second openings in each pair of first and second openings is configured to form a press fit on the corresponding portion of the gear support shaft (19) such that the gear support shaft (19) is unable to rotate; three planetary gear (18)s disposed in the gear housing space, wherein each planetary gear (18) is rotatably mounted on a corresponding gear support shaft (19) in contact with the first and second gear support part (21B)s, wherein the three planetary gear (18)s are evenly spaced around the sun gear (17) such that a center axis of each planetary gear (18) is located 120 degrees from center axes of the other two planetary gear (18)s, wherein each of the three planetary gear (18)s is meshed with the sun gear (17), and wherein the plurality of beams (21C) comprises three beams (21C) extending radially outwards from the sun gear (17) such that one of the three beams (21C) is disposed between each of the planetary gear (18)s, wherein the first gear support part (21A) and the second gear support part (21B) are formed in a disk shape such that center axes of the first and second gear support part (21B)s are coaxial with an axis of rotation of the sun gear (17), and wherein the plurality of beams (21C) are disposed radially with respect to the sun gear (17).
Regarding claim 17, IGAWAY discloses three pairs of planetary gear (18) positioning surfaces, wherein each of the three beams (21C) includes two planetary gear (18) positioning surfaces from two different pairs of the planetary gear (18) positioning surfaces, wherein each pair of planetary gear (18) positioning surfaces is configured to align a hole formed along an axis of a corresponding planetary gear (18) with the corresponding pair of first and second openings in the first and second gear support plates such that a distance between the axis of the shaft hole is and a center of the first and second gear support portions is less than a distance between a common axis of the first and second openings and the center of the first and second gear support portions, and wherein each of the planetary gear (18) positioning surfaces is sized such that the surface will always contact a tip of a tooth of the planetary gear (18) when the planetary gear (18) is pressed against the planetary gear (18) positioning surface.
Regarding claim 18, IGAWAY discloses three pairs of planetary gear (18) positioning surfaces, wherein each of the three beams (21C) includes two planetary gear (18) positioning surfaces from two different pairs of the planetary gear (18) positioning surfaces, wherein each pair of planetary gear (18) positioning surfaces is configured to align a hole formed along an axis of a corresponding planetary gear (18) with the corresponding pair of first and second openings in the first and second gear support plates such that a distance between the axis of the shaft hole is and a center of the first and second gear support portions is less than a distance between a common axis of the first and second openings and the center of the first and second gear support portions, and wherein each of the planetary gear (18) positioning surfaces is sized such that a width of the surface is greater than a distance between two adjacent gear teeth tips of the planetary gear (18), wherein the width is measured in a direction perpendicular to the rotational axis of the planetary gear (18) in a plane that is parallel to an upper surface of the planetary gear (18).
Regarding claim 19, IGAWAY discloses three gear support shaft (19)s, each with a corresponding pair of first and second openings in the first gear support part (21A) and second gear support part (21B), respectively, wherein each pair of first and second openings are coaxially aligned, wherein one of the first and second openings in each pair of first and second openings is configured to allow the gear support shaft (19) to pass through the corresponding gear support part, and wherein the other of the first and second openings in each pair of first and second openings is configured to form a press fit on the corresponding portion of the gear support shaft (19) such that the gear support shaft (19) is unable to rotate; three planetary gear (18)s disposed in the gear housing space, wherein each planetary gear (18) is rotatably mounted on a corresponding gear support shaft (19) in contact with the first and second gear support part (21B)s; a pair of planetary gear (18) positioning surfaces disposed on two of the plurality of beams (21C), wherein the three planetary gear (18)s are evenly spaced around the sun gear (17) such that a center axis of each planetary gear (18) is located 120 degrees from center axes of the other two planetary gear (18)s, wherein each of the three planetary gear (18)s is meshed with the sun gear (17), and wherein the plurality of beams (21C) comprises three beams (21C) extending radially outwards from the sun gear (17) such that one of the three beams (21C) is disposed between each of the planetary gear (18)s, wherein the first gear support part (21A) and the second gear support part (21B) are formed in a disk shape such that center axes of the first and second gear support part (21B)s are coaxial with an axis of rotation of the sun gear (17), and wherein the pair of planetary gear (18) positioning surfaces are configured to align a shaft hole formed in the planetary gear (18) along an axis of the planetary gear (18) with the first and second openings in the first and second gear support plates such that a distance between the axis of the shaft hole is and a center of the first and second gear support portions is less than a distance between a common axis of the first and second openings and the center of the first and second gear support portions.
Regarding claim 20, IGAWAY discloses three gear support shaft (19)s, each with a corresponding pair of first and second openings in the first gear support part (21A) and second gear support part (21B), respectively, wherein each pair of first and second openings are coaxially aligned, wherein one of the first and second openings in each pair of first and second openings is configured to allow the gear support shaft (19) to pass through the corresponding gear support part, and wherein the other of the first and second openings in each pair of first and second openings is configured to form a press fit on the corresponding portion of the gear support shaft (19) such that the gear support shaft (19) is unable to rotate; three planetary gear (18)s disposed in the gear housing space, wherein each planetary gear (18) is rotatably mounted on a corresponding gear support shaft (19) in contact with the first and second gear support part (21B)s, wherein the three planetary gear (18)s are evenly spaced around the sun gear (17) such that a center axis of each planetary gear (18) is located 120 degrees from center axes of the other two planetary gear (18)s, wherein each of the three planetary gear (18)s is meshed with the sun gear (17), wherein the plurality of beams (21C) comprises three beams (21C) extending radially outwards from the sun gear (17) such that one of the three beams (21C) is disposed between each of the planetary gear (18)s, wherein the first gear support part (21A) and the second gear support part (21B) are formed in a disk shape such that center axes of the first and second gear support part (21B)s are coaxial with an axis of rotation of the sun gear (17), and wherein the plurality of beams (21C) are disposed radially with respect to the sun gear (17).
Allowable Subject Matter
Claims 6 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951. The examiner can normally be reached Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK D KNIGHT/               Primary Examiner, Art Unit 3659